Title: III. Some Thoughts on a Coinage, [ca. March 1784]
From: Jefferson, Thomas
To: 



[ca. Mch. 1784]

Some Thoughts on a Coinage, and the Money Unit for the U.S.

1. The size of the Unit.
2. It’s division.
3. It’s accomodation to known coins.
The value of fine silver in the Unit.
The proportion between the value of gold and silver.


The alloy of both 1. oz. in the pound. This is Brit. standard of gold, and Fr[ench]. ecu of silver.
  

The Financier’s plan.
A table of the value of every coin in Units.

Transition from money to weights.

10 Units to the American pound. 3650 grs.=152 dwt. 2 grs.=7 oz. 12 dwt. 2 grs.

Transition from weights to measures.
            
              Rain water weighing a pound, i.e. 10 Units, to be put in a cubic vessel and one side of that taken for the standard or Unit of measure.
              Note. By introducing pure water and pure silver, we check errors of calculation proceeding from heterogeneous mixtures with either.
            
Transition from measures to time.
I find new dollars of 1774,80,81 (qu. Mexico Pillar) weigh 18 dwt. 9 grs.=441 grs. If of this there be but 365 grs. pure silver, the alloy would be of 2.1 oz. in the ℔. instead of 19 dwt.  the common Spanish alloy, which is 1 dwt. worse than the Eng. standard. Whereas if it is of 19 dwt. in the ℔. troy, it will contain 406 grs. pure silver. The Seville peice of eight weighing 17½ dwt. by Sr. I. Newt’s assay contained 387. grs. pure silver. The Mexico peice of 8. [weighing] 17 dwt. 105/9 grs. (alloy 18 dwt. as the former) 385½. The Pillar peice of 8. [weighing] 17–9 (alloy 18 dwt.) 385 ¾. The old ecu of France or peice of 6. gold Tournois is exactly of the weight and fineness of the Seville peice of 8. The new ecu is by law 1. oz. alloy, but in fact only 19½ dwt. 19 dwt. 14½ grs. pure metal is 432 ¼ grs.


Dollars
Weight
In Water
Loss


†1773
17–8½
15–15
1–17½


†1774
17–8
15–14
1–18


†1775
17–8½
15–15½
1–17


 1776





 1777





†1778
17–9½
15–16
1–17½


†1779
17–9½
15–16
1–17½


†1780
17–10
15–17½
1–16½


†1781
17–8½
15–15½
1–17


 1782





† These average 417. grs. weight in air 41.3 grs. loss in water i.e. 1/10 or more nearly 1/1009 or ten times the weight of water.


  
Cassini makes a degree in a great mile contain


miles
  D


  69
864 = 365,184 feet




Then
a geographical mile will be of 6086.4 feet


a Statute mile is 5280 f.


A pendulum vibrating seconds is by Sr. I. Newton 39.2 inches = 3.2666 &c. feet
Then a geographical mile of 6086.1. f. = 1863.4 second pendulums.


Divide the geometrical mile into
10.
furlongs


each furlong
10.
chains


each chain
10.
paces




Then the American mile
= 6086.4 f.
English = 
  5280 f.


furlong
= 608.64 f.
=
  660


chain 
= 60.864
=
  66


pace  
= 6.0864
fathom =
  6.




Russian mile
 .750 of a geographical mile


English mile
 .8675


Italian mile
1. 



Scotch and Irish do.
1.5


old league of France
1.5


small league of do.
2. 


mean league of do.
2.5


great league of do.
3. 


Polish mile
3. 


Spanish do.
3.428


German mile
4. 


Swedish mile
5. 


Danish mile
5. 


Hungarian mile
6. 


A rod vibrating seconds is nearly 58 ½ inches.
